Title: To James Madison from George Nicholas, 29 November 1794
From: Nicholas, George
To: Madison, James


Dear Sir,
Novr. 29th. 94.
I am indebted to you for your two last agreeable and friendly favors; the acknowledgment of that debt would not have been so long postponed, if [it] had not been from an expectation of collecting some thing worthy your attention. But after waiting some months I find the present moment as barren of important intelligence as any preceeding one.
Our campaign has ended, and altho no calamity has befallen our army, it is certain that they have gained no great or signal advantage. The official account which represented the engagement as an important and brilliant victory obtained over the united force of the indians and Canadians with the loss of hundreds to the enemy, has gradually diminished until it is said that the enemy had not more than 700 combatants in the field, and that they did not lose more than 30 or 40 of them. It will remain for you to calculate and determine whether such a victory is a sufficient compensation for the expence incurred: and others ought to reflect whether the additional experience of this year will not be sufficient to prove beyond all doubt that the present mode of conducting the war is an improper one.
But the expences and consequences of our little movements will be so inconsiderable when compared with those of the army nearer to you, that I suppose little will be said or thought of them. The army has exhibited a spectacle which I never expected to have lived to see; 20,000 american citizens drawn into the field to act against their fellow citizens: and what is still more strange a great part of them volunteers. Men must be far advanced into that state which will make them proper objects for slavery, when they place such a blind reliance on any man’s judgment or representations, as to be induced to offer their services to be the butchers of their countrymen. And that is a strange and inconsistent law which will not put it in the power of the President to call out the militia to enforce the laws when he shall judge it proper, but authorizes him to do it, when one of his servants, shall suppose it to be necessary upon ex parte information laid before him by order of the President: and by this means put it in the power of the President to do it when he pleases without being responsible for it’s being improperly done. If he is to be responsible for the late movement it is impossible that he can justify the levying and marching such an army upon such an occasion. If it was proper for government to have resorted to an armed force before the other powers had been sufficiently used, two hundred men would have been as adequate to the task as the 20,000. But it may be said that the information which was received by the executive of the situation of that country caused him to entertain a different opinion. If the event has proved that information to be false, he was in fault not to have obtained better: there cannot be a greater defect in the executive of any government, than to place it’s confidence on improper persons in the first instance and afterwards to act from an implicit confidence in their false uncandid and partial representations.
I feel the truth of these observations the more forcibly because I have good reason to believe that the public opinion in your part of America, respecting the intentions of the inhabitants of this country, has been formed upon information of the kind above mentioned. Is it not generally believed with you that it is our wish and intention to seperate from the Union, and that our navigation is only made use of as a pretext to enable us to execute our real designs? If this idea is taken up to the eastward it must have proceeded either from conjectures formed there without any thing to justify them; or upon opinions formed upon false information from this quarter. I can with great truth assure you that as far as I know or believe no such wish or intention does prevail here; and I am satisfied that such an attempt would be opposed by 99 out of 100 of the people. All that we want is to be put upon an equal footing with our fellow citizens in the enjoyment and protection of our most undoubted and invaluable rights: the only means which we mean to use for their attainment are proper and constitutional representations to those whose duty it is to obtain them for us. The rights are sufficiently important to engross our whole attention; and these not having been properly attended to heretofore will justify the warmest representations that we can now make on this subject. No secret purpose ought to be supposed to influence our conduct when the ostensible one is alone sufficient to justify it. If it should still be thought that there is a secret purpose covered by this ostensible object, remove the cause of complaint, and then if the complaint itself is not at an end I will agree that the opinion is well founded. Put us upon the same footing with the other free men in America and I pledge myself that time will show that we are at least as much attached to the American government as any part of it’s citizens. This must necessarily be the case if we consider only our own local interests. For we are more exposed than any other part of the government and therefore in greater want of the aid of a powerful government. But if we are to be subject to all the inconveniences which attend the being a member of that government, and enjoy none of the advantages which ought to follow that connexion, we then pay the price without receiving the considerations: how long we may continue to be satisfied in that situation is more than I can undertake to determine. As our attachment to the american government is founded on a conviction that it is to the interest of every part of that government to continue united, and that it is peculiarly the interest of this part of it, as long as the government is conducted on those general principles on which it is founded, it will only be necessary for the government to act up to those principles to insure a continuance of that attachment. My political creed on this subject is short and I believe is similar to that of most people in this country.
I believe that we have an undoubted right to the navigation of the western waters;
that we cannot exist as a people without the uninterrupted enjoyment of that right;
that the Spaniards will never permit us to enjoy that right without compulsion;
that it is not the wish or the interest of the greater part of America that we should enjoy this right;
that it is the duty of the genl. government to obtain for us this right at every hazard;
that they have power sufficient to effect it;
and that if they do not obtain it for us, that we shall be at full liberty to use our own strength to obtain it, as soon as we shall be convinced that that strength is adequate to the purpose.
As a citizen of America I felt myself much interested in the success of the commercial resolutions which you introduced at the last session of Congress; and as much disappointed at their not being finally adopted. The question involved on them was unconnected with the temporary measures which were necessary for the existing moment. Indeed that very crisis proved the propriety of the principle you advocated as nothing else could prevent our being thrown into a similar situation at the pleasure of any government stronger than we are at sea. The art of the opposite party in advocating the temporary measures in exclusion of your’s is obvious. Persevere; the true public interest must finally be seen and will prevail: besides the importance of this question of itself; the urging of it will have a greater tendency to open the eyes of the people of the eastern states to the conduct and policy of their representatives in Congress than every other question put together which ever will be agitated in Congress. As long as they can persuade their people that the southern members are inimical to the general government; that their conduct proceeds from that disposition; and that the opposition of the eastern members to their measures proceeds from a proper degree of attachment to that government, they will be safe. But once satisfy the people that their representatives have opposed a measure which is not only essentially necessary to the prosperity of America as a nation, but peculiarly so to their part of America, and they will see immediately the pernicous tendency of their measures, and change them for men of different principles.
I shall be happy in hearing from you as often as your leisure will permit; and am with the greatest respect and esteem, Dr. Sir, yr. most obdt. servt.
G: Nicholas.
